DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In claim 18, line 6, “controller electronic” should be changed to --electronic controller--  to maintain claim consistency with the claim preamble.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Priority
This application repeats a substantial portion of prior Application No. 13/347,414, filed 10 January 2012, and adds disclosure not presented in the prior application.  Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application.  Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
As set forth in the previous Office action, mailed 25 May 2022, the submission of new Figure 10 and the related amendments to the specification with respect to a cellular phone are considered to be disclosures not presented in the prior application.
If applicant does not intend to claim a continuation-in-part, applicant is requested to amend the application accordingly.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 1 and 18 refer to “accessory user-arranged matable building elements”.


Claim Rejections - 35 USC § 112
Claims 1-7, 12, 14, 16-18, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 18, because the specification does not explicitly refer to “accessory user-arranged matable building elements” as set forth above, it is not clear exactly what distinguishes “accessory user-arranged matable building elements” from “controller user-arranged matable building elements”.
Claims 2-7, 12, 14, 16, 17, 23 and 24 are rejected because they depend from claims 1 or 18.
Claim Rejections - 35 USC § 103
Claims 1-7, 12, 14, 16-18, 23 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kenyon (USPN 6,932,341) in view of Ripplinger.
Regarding claims 1, 5 and 18, Figure 4 of Kenyon shows a configurable manual controller 115.  Controller 115 comprises a portable electronic device 120 that is operatively connected to a separate working electronic device (video game console 15 as shown in Figure 1).  Controller 115 further comprises a case 125, 130.  The interior region of case 125,130 is configured to releasably receive the portable electronic device 120.  Kenyon also teaches that in addition to cases for video game manual controllers, cases can be formed for video game consoles.  See Kenyon, Figures 1 and 2.  Further, Kenyon discloses the desirability of customizing cases for customizing cases for video game manual controllers, video game consoles and computer cases.  See Kenyon, column 1, lines 27-32.  With further regard to claim 18, Figure 4 of Kenyon shows a multi-part housing 125,130 for a portable electronic controller device 120 with an interior region defining a cavity therein.
Kenyon case 125,130 does not comprise the recited controller user-arranged matable building elements nor a plurality of controller building elements configured for connection to one another via bosses and recesses.
Ripplinger discloses the use of Legos to create a case for a computer.  Legos are known to have an exterior patterned surface portion configured for construction with user-arranged matable building elements via bosses and recesses.  The Lego pieces shown in Ripplinger are also clearly shown to have different shapes and sizes.  The different Ripplinger Lego pieces can be naturally divided into groups of building elements and accessory building elements.  That is to say, for example, the rectanguloid brick pieces can be broadly considered to be controller user-arranged matable building elements; the Lego “tree” and “ships” can be broadly considered to be accessory user-arranged matable building elements.
As set forth above, Kenyon teaches the equivalence among computers, video game consoles and video game manual controllers with respect to customizable cases.  See Kenyon, column 1, lines 19-31; lines 45-47.  The substitution of one known element (customizable case with Legos as shown in Ripplinger) for another (customizable case as shown in Kenyon) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the Lego case shown in Ripplinger would have yielded predictable results, namely, a customizable case to display a variety of Lego scenes.
Regarding claims 2-4, Ripplinger’s second and fourth pictures show Legos that are matable to each other, or different sizes and with uniformly-spaced mating bosses.
Regarding claim 6 and 7, the Ripplinger Legos have the uniformly-spaced and cylindrical mating bosses.
Regarding claim 12, the exterior patterned surface of the Legos is considered to be composed of a rigid material.
Regarding claim 14, Figure 4 of Kenyon shows the recited openings 150.
Regarding claims 16 and 17, Ripplinger’s second picture shows a Lego scene that is considered to show a customized replica of a palm tree and pirate ship; the toy palm tree and pirate ship are considered to broadly correspond to play items.
Regarding claim 23, Figure 4 of Kenyon shows the housing having a pair of hand grips (on which graphic displays 165 are located).
Regarding claim 24, Lego brick pieces are considered to be well-known to have various matable features of bosses and recesses on top and bottom surfaces and smooth surfaces one the four side surfaces.
Double Patenting
Claims 1-7, 12, 14, 16-18, 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,894,066.  Although the claims at issue are not identical, they are not patentably distinct from each other because the resultant combination after performing the claimed steps of the ‘066 claims of a controller, casing, patterned surface portion correspond to the recited portable electronic device, case and exterior patterned surface portion, respectively.  Regarding claims 4, 6 and 7, Legos are considered to be well-known user-arranged matable building elements and it would have been an obvious matter of design choice to substitute Legos for other matable building elements since there is no disclosure indicating that these specific building element solve any stated problem or is for any particular purpose and it appears that the controller would perform equally well with any known matable building elements.  Further Legos are considered to have uniformly-spaced and cylindrical bosses.  Regarding claim 12, it would have been obvious to one of ordinary skill in the art to make the patterned surface of the ‘066 claims from a rigid material in order to properly support the matable building elements.  Regarding claim 14, in order for the casing to conformably fit around a portion of the controller, an opening to the casing is considered to be necessarily required to insert the controller.  Regarding claims 16 and 17, claim 1 of the ‘066 patent discloses the customized replica.  Regarding claim 23, claim 5 of the ‘066 patent discloses a gripping portion that corresponds to the recited hand grips.  Regarding claim 24, claim 6 of the ‘066 patent discloses matable and non-matable surfaces that correspond to the recited matable and smooth finished surfaces, respectively.
Applicant alleges that a terminal disclaimer has been submitted with respect to USPN 8,894,066.  See Remarks, page 9.  However, no terminal disclaimer is present in the electronic file wrapper and therefore the double patenting rejection made in the previous Office action, mailed 25 May 2022, is maintained.  Applicant is requested to resubmit a new terminal disclaimer.
Response to Arguments
Applicant's arguments filed 25 August 2022 have been fully considered but they are not persuasive.
Arguments relative thereto do not appear to be directed to the aspects on which reliance is made.  Applicant states that “the Office action improperly combines the Kenyon and Ripplinger references” (Remarks, page 6) by arguing that “Kenyon emphasizes quick and easy customization by way of the cover” while “Ripplinger suggests constructing a cubic box with a lid from LEGO bricks that can accommodate various loosely assembled internal components” and that “Ripplinger’s box does not easily snap fit onto an existing case but rather replaces such a case” (Remarks page 6).  However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant invention, Kenyon explicitly teaches the desirability of customizing the cases of controller, consoles and computers and Ripplinger teaches that customizing computer cases using Legos is old and well-known in the art.  As such, applicant has done no more that to select a plurality of individual features from the prior art and incorporated them into a unitary feature without materially altering the structure or function of each individual feature and without producing any new or unexpected results.  Applicant also argues that the combination “does not comprise controller user-arranged matable building elements configured for connection to one another via bosses and recesses to form customizable configurations” (Remarks, page 8).  As discussed above, the Lego pieces disclosed by Ripplinger are considered to correspond to controller user-arranged matable building elements  Lego pieces are old and well-known in the art to have bosses and recesses to allow the pieces to connected to one another.  By attaching different Lego pieces together, different customizable case configurations are possible.  While it is conceded that Ripplinger does not explicitly disclose a case for video game controller, per se, it is noted that Kenyon discloses the equivalency among video game consoles, video game controllers and computers with respect to customizable cases.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raleigh Chiu whose telephone number is (571) 272-4408.  The examiner can normally be reached on Monday-Tuesday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached on (571) 272-4463.
The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
	It is noted that all practice before the Office is in writing (see 37 C.F.R. § 1.2) and the proper authority for action on any matter in this regard are the statutes (35 U.S.C.), regulations (37 C.F.R.) and the commentary on policy (MPEP).  Therefore, no telephone discussion may be controlling or considered authority of Petitioner’s/Caller’s action(s).
	


	/RALEIGH W CHIU/               Primary Examiner, Art Unit 3711